Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered October 23, 1996, convicting him of robbery in the first degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
*813Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the crimes of which he was convicted is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245), and in any event, without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt of robbery in the first degree and attempted murder in the second degree. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which heard and saw the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Thompson, Altman and McGinity, JJ., concur.